Eish, C. J.
1. “It is essential to the maintenance of an action of ejectment that the premises .[sought to be recovered] be described with such certainty as that, in the event of a recovery by the plaintiff, a writ of possession issued upon, .the judgment and describing the premises as laid in the declaration, shall so identify -the premises sued for as that the sheriff, in the execution of the writ, can deliver the possession in accordance with its mandate.” Harwell v. Foster, 97 Ga. 264 (22 S. E. 994). See also, Turner v. Rives, 75 Ga. 606; McCullough v. East Tenn., Va. & Ga. Ry. Co., 106 Ga. 275 (32 S. E. 97). *2922. Accordingly, where in a suit to recover land the petition described the premises sued for “as about fifty acres on the west 'Side of or in the northwest corner of lot of land number five hundred and twenty-four in the eighth district of” a designated county, such petition was properly dismissed upon demurrer, on the ground that it contained no sufficient description of the premises sued for.
Argued July 2,
Decided August 14, 1907.
Complaint for land. Before Judge Mitchell. Colquitt superior court. October 2, 1906.
T. II. Parker and W. C. McCall, for plaintiff.
J. A. Wilkes, for defendant.

Judgment affirmed.


All the Justices concur.